Title: To Thomas Jefferson from Richard Claiborne, 4 April 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond, 4th. April 1781

The great demands which are made upon me for things to be furnished from this department, both for the Southern Army, and the Troops within this State, alarm me more and more, as I have Not the means to answer any purpose whatsoever. I am called upon by the Commissary General of Purchases, and the Commissary General of Military Stores for Wagons and horses daily, to transport their Stores, and have it not in my power to procure any. The preparations which the Baron directed me to make for the Cavalry and Infantry to be equiped in this State cannot be done, as I have not Money to purchase, and I cannot get Credit for an Article. I am altogether disappointed in the Wagons to come from the Counties agreable to the late law, and get no assistance from Mr. Brown’s [Browne’s] Commissioners. In short Sir, I plainly foresee, that unless I have great aid from some near resource, the operations of the whole department will stop in a few days. It is with great concern that I am obliged to mention this to your Excellency, but as timely representations are necessary for the public Interest, and my own reputation, I am induced to do it. If Government will do any thing to support me, I intreat that it may be done immediately, but should this application be unsuccessful and the disagreable consequences follow which I have every reason to expect, I hope your Excellency and Council will bear Witness, that I have spared no time or pains to answer every thing required of me as far as it was in my power.
I take this early opportunity to inform your Excellency that I have resigned the Appointment of Quarter Master for the Troops in this State. I accepted it merely to serve the Army and the States, but as the difficulties in public business increase hourly, I am sensible the Task would be too great for me. It seems very probable that the Army will increase rather than decrease, therefore it is highly requisite that an Officer should be immediately appointed to this duty. In hopes that I cou’d have filled both Offices, I made out full  Instructions for such persons as I proposed to appoint, and have them now ready. I have informed Colo. Carrington and Baron Steuben of this, and requested that a person may be appointed immediately, to whom I will give every information my experience has taught me. I am sensible that a large Sum of Money will be necessary for this department, and would beg leave to recommend it to the consideration of your Excellency and Council. Mr. Elliott, I believe will return to his Post, as Assistant, Deputy, Quarter Master.
I have the Honor to be with the highest respect your Excellency’s most Obedient humble Servant,

Rd. Claiborne DQMr. S.V.

